UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-7350



JAMES O. BRADLEY,

                                               Plaintiff - Appellant,

          versus

MARY LOU ROGERS, Programs Director III; NORTH
CAROLINA PRISONER LEGAL SERVICES, INCORPO-
RATED; NORTH CAROLINA DEPARTMENT OF CORREC-
TIONS; JIM HUNT, Governor,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-781)


Submitted:   December 14, 1995             Decided:   January 17, 1996

Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James O. Bradley, Appellant Pro Se. William Dale Talbert, Assis-
tant Attorney General, David L. Woodard, NORTH CAROLINA DEPARTMENT
OF JUSTICE, Raleigh, North Carolina; Gordon Claiborne Woodruff,
Smithfield, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing all

but one of the Defendants in this action. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders, 28
U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2